Order of the County Court of Kings county granting motion to dismiss indictment as against defendant Falconer reversed upon the law and the facts, motion denied, and indictment reinstated. In the opinion of the court the following facts, taken together and not. separately, tend to connect the defendant Falconer with the commission of the abortion in a way which would reasonably satisfy a jury that the alleged accomplice Muceio told the truth: (1) The autopsy disclosing an abortion; (2) finding of the fetus in a sewer basin by a police officer after a conversation between the said police officer and Muceio; (3) admissions of defendant Falconer that decedent had been sick at said defendant’s home; (4) denial of defendant Falconer that an abortion *732had been committed and her admission that there was a blood stain on decedent’s bed due to her menstruation; (5) that the death took place in defendant Falconer’s home which is fairly inferable from the conversation between the defendant and the police officer. It is not necessary to show by independent proof a link between the accomplice’s testimony and the corroborative proof; when the proof claimed to be corroborative tends to connect the defendant with the commission of the crime in such a way as may reasonably satisfy a jury that the accomplice is telling the truth it is sufficient. (People v. Dixon, 231 N. Y. 111.) Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.